UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-K ☒ ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2016 OR ☐ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period fromto Commission File Number 001-36778 CONNECTURE, INC. (Exact name of registrant as specified in its charter) Delaware 58-2488736 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer
